ROSE, Circuit Judge
(dissenting). If this were a case of first impressions, I should concur. It is not. Much of the conflict in the decisions has been due to commendable efforts of the courts to deduce the intentions of the parties from charter provisions not expressly-directed to the point in dispute. Out of the litigation of more than a century, there have evolved some rules to which all or nearly all courts or text-writers now pay lip service at least. One of these is, where a particular wharf is named as the place of loading or discharge, the lay days will not begin to run until the ship is ready alongside that wharf. Carver’s Carriage of Goods by Sea, § 628.
In the instant case the ship undertook to go to a customary wharf; that is, to one of the two piers controlled, not by the charterer, but by the railroad company. I doubt the practical wisdom of assuming that the cancellation clause proves that the parties agreed that the general rule should not bind them. If they had thought about it, and wished to free themselves from it, all they had to do was to use some such phraseology as that found in the charters discussed in W. K. Niver Coal Co. v. Cheronea Steamship Co., 142 Fed. 402, 73 C. C. A. 502, 5 L. R. A. (N. S.) 126.